Citation Nr: 1130599	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1977 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in October 2010.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in January 2011 for additional development, which has been completed; therefore, this matter is ready for adjudication on the merits.


FINDING OF FACT

Hypertension did not have its onset during service or within one year of separation from service and is not otherwise related to service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA outpatient treatment records, and records from D.A.M.C. and B.H.C. at Fort Hood.  The Veteran submitted statements and articles addressing hypertension, and was provided an opportunity to set forth his contentions during the hearing before the undersigned AVLJ.  He was afforded a VA medical examination in 2011.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases such as hypertension may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For service connection claims, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  §§ 1111 (West 2002 & Supp. 2010).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1) (2010).

To rebut the presumption of soundness, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

The Veteran seeks service connection for hypertension.  Service treatment records (STRs) include the November 1977 entrance examination, which shows blood pressure (BP) at 112/82.  Hypertension was not noted.  The accompanying Report of Medical History (RMH) indicates abnormal BP, but, in the comments section, the physician noted only a history of high BP in 1975.  An October 1978 RMH indicates abnormal BP and again, the physician noted one episode of hypertension prior to service with no recurrence.  Almost all in-service blood pressure readings, including the separation examination, show systolic pressure well below 160mm. and diastolic blood pressure well below 90mm.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101, note 1 (indicating that the term "hypertension" means that diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension  means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.).  The exceptions are as follows: a September 1985 BP reading of 128/96; a January 1986 BP reading of 128/96; a February 1987 emergency room record showing BP at 130/90; an August 1991 dental record showing BP at 142/100 and 146/100; and June and November 1993 records showing BP readings of 132/98 and 130/92.

Briefly, the Board notes that because hypertension was not diagnosed at entrance to service, it is not noted for VA purposes.  No evidence suggests that he had chronic hypertension prior to or at the time he entered service; therefore, he is presumed sound for benefit purposes.

The evidence shows that the Veteran was first diagnosed with hypertension in September 1999, more than five years after separation from service.  Treatment records dated since 1999 from VA and military facilities, such as B.H.C. and D.M.A.C., have consistently shown a diagnosis of hypertension; however, none indicate its etiology or a relationship to service.

In October 2010, the Veteran testified that while not diagnosed with hypertension during service, he was sure he had had it because he was exposed to chemicals during the Gulf War.  He said he was too busy to seek treatment for hypertension symptoms during service, which included discoloration of the face and swollen legs and ankles.  He also noted that when seeking medical treatment during service, his BP would often have to be measured more than once.

The Veteran testified that the September 1997 Gulf War registry examination did not show a diagnosis of hypertension.  However, he maintained that he had had hypertension at that time because VA providers diagnosed the condition shortly thereafter.  He said the condition was diagnosed in 2002.

In February 2011, the Veteran appeared for a VA examination.  He stated that he was never treated for hypertension during service and was not diagnosed until 2001.  He reported suffering dizziness, headaches, nausea, nosebleeds, and white spots when he coughed or sneezed in 1992; however, he did not seek treatment for the symptoms.

After performing a physical examination, the examiner diagnosed benign essential hypertension.  She was unable to render an etiology opinion because she did not have the claims file for review.  Subsequent to the examination, VA sent her the claims file and in March 2011, she issued an addendum opinion.  In her discussion, she noted the history of hypertension documented at entrance to service and cited the elevated BP readings documented in STRs.  She noted that some of the elevated readings were due to cold medications and that for the most part, the readings taken during service were normal.  She noted that no records had been submitted from 1994 to 1999 and that in 1999, his BP showed a slow rise which continued until 2001 when he was diagnosed with hypertension.  Based upon her review of the claims file and knowledge of hypertension versus elevated blood pressure readings, she opined that it was less likely as not that the Veteran's hypertension was caused by or a result of his military service.

The Veteran also submitted web articles from "Wikipedia", the "Hypertension-Bloodpressure-Center", and the "Free Dictionary".  Such evidence, loosely referred to as "medical treatise" evidence, is considered competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  Here, these conditions are not met as the articles merely define and describe benign and essential hypertension.  Thus, while the articles indicate that benign hypertension is slow to manifest, the articles do identify a specific period from the date of onset to the date of diagnosis.  Therefore, this evidence lacks the necessary degree of certainty to be considered competent evidence.

The Board has considered the Veteran's assertions of hypertension dating back to either service or the one-year period thereafter.  The Board is aware that lay statements may, in certain circumstances, be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In the present case, as indicated in Diagnostic Code 7101, hypertension involves the cardiovascular system and is diagnosed based upon blood pressure testing.  It is not a disability capable of lay observation, such as varicose veins or tinnitus.  Rather, it is far more analogous to rheumatic fever, as a disease involving internal organs.  For that reason, the Veteran's lay opinion, even if considered credible, does not constitute competent evidence and is of no probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and this claim must be denied.  There is no competent evidence indicating that the Veteran had a diagnosis of hypertension during service or within one year thereafter.  Further, none of the competent evidence suggests a relationship between the condition and service.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


